Memorandum by the Court. Decision of the Unemployment Insurance Appeal Board which disqualified claimant from benefits, on the ground that she voluntarily left her employment without good cause by provoking her discharge, affirmed, without costs. There were involved purely factual issues which' the board resolved upon substantial evidence, including claimant’s signed summary of interview. The time factors are proper subjects of judicial notice. The evidentiary effect to be given the employer’s letters was for the board. They are without legal effect for, as respondent correctly argues, it is immaterial .that the employer may not object to the payment of benefits. Gibson, P. J., Herlihy, Reynolds, Staley, Jr., and Gabrielli, JJ., concur in memorandum by the court.